Citation Nr: 0007769	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ankle instability, postoperative, with osteochondritis 
dissecans of the left talus.

2.  Entitlement to a compensable rating for left patellar 
tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1986 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision that granted service 
connection for left ankle instability in postoperative status 
with osteochondritis dissecans of the left talus and left 
patellar tendinitis, at evaluations of 10 percent and 0 
percent, respectively.  In a December 1996 decision, the 
Board remanded those issues and denied service connection for 
bilateral pes planus with plantar fasciitis and a left elbow 
injury.  

The RO has again recertified the case to the Board for final 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected left ankle disability is 
productive of marked limitation of motion, without ankylosis.  

3.  Service-connected left patellar tendinitis consists of 
subjective complaints of pain that affects functional 
impairment but no objective clinical evidence of atrophy, 
instability, crepitus, swelling, weakness, or x-ray evidence 
of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for left 
ankle instability, postoperative, with osteochondritis 
dissecans of the left talus have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5271 (1999).

2.  The criteria for a 10 percent evaluation for service-
connected left patellar tendinitis have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5024, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible; i.e., one that 
is meritorious on its own or capable of substantiation.  If 
the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 
8 Vet. App. 218, 224 (1995).  If the appellant has submitted 
a well-grounded claim, VA has a duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board notes that in the instant case, there 
is no indication that there are additional records which have 
not been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

When the veteran was provided a medical evaluation 
board/physical evaluation board examination in January 1993, 
clinical evaluation showed that the veteran's left ankle 
"popped."  The diagnoses were left knee tendinitis and status 
post lateral stabilization of the left ankle, March 1992.  
The veteran reported that his left ankle and left knee were 
always painful.  

A final medical evaluation report dated in February 1993 
shows that the veteran's chief complaint was left ankle pain 
and popping over the preceding year.  It was noted by history 
that the veteran underwent a reconstructive procedure in 
March 1992.  Since that time, the veteran had chronic pain 
and popping of the left ankle.  The veteran also had left 
knee pain since an injury in January 1991.  All evaluations 
of the left knee showed chronic patellar tendinitis which had 
been improving slowly over the past few years, but still 
caused significant problems with running, jumping, and 
sometimes with activities of daily living.  

Physical examination at the time was normal.  The left knee 
had full range of motion with no anterior, medial, lateral or 
posterior instability.  There was no atrophy or knee 
effusion.  The veteran had a mildly boggy and tender patellar 
tendon but otherwise normal examination.  The left ankle had 
significantly limited inversion to about 5 degrees.  There 
was full dorsiflexion and plantar flexion of the ankle, with 
a palpable pop in the ankle joint and pain in the medial 
aspect of the talus with dorsiflexion.  X-rays of the knee 
and ankle were within normal limits.  A magnetic resonance 
imaging (MRI) of the left knee was normal.  A computerized 
tomography (CT) of the left ankle showed a small 
osteochondritis dissecans lesion which was located in the 
medial aspect of the talus, essentially where his ankle pain 
occurred.  

The examiner noted that due to the ankle and knee pain, the 
veteran was unable to do any running or jumping; he often had 
difficulty with prolonged walking and strenuous activities 
due to pain and instability.  The prognosis was generally 
good with limited activity; however, it was very unlikely 
that he would be able to get back the full normal running and 
jumping with his current problems.  The final diagnoses were 
left patellar tendinitis, mild; left ankle instability, 
status post reconstruction, resolved; limited subtalar motion 
of the left ankle, secondary to previous surgical procedure, 
moderate; and osteochondritis dissecans lesion of the left 
talus, severe.  It was recommended that the veteran be 
processed out of the service since he was unfit for the 
military.  

The veteran provided testimony at a hearing at the RO in 
March 1994.  The veteran testified that if he stood up or 
walked around for about 30 minutes, his left knee swelled and 
tightened up on him.  Hearing transcript (T.), 1.  He stated 
that when he knelt down or tried to rise up again, he felt 
some grinding and a sharp pain in the center of his kneecap.  
T. 2.  The veteran reported daily swelling of the knee.  T. 
3.  The veteran testified that his left ankle "gives me a lot 
of trouble."  He stated that he was unable to turn it to the 
inside due to past surgery.  

The veteran was afforded a VA examination in May 1994, and 
his subjective complaints included an inability to run; a 
popping, unstable and painful ankle; and left knee pain with 
swelling, weakness and limitation of motion.  Objective 
findings included a scar of the left lateral malleolar area 
of the ankle.  There was a slight decrease of plantar flexion 
of the left ankle, with no instability, swelling or 
deformity.  Plantar flexion of the left ankle was to 30 
degrees and dorsiflexion was to 10 degrees.  Flexion of the 
left knee was to 110 degrees and extension was to 0 degrees.  
X-rays of the left ankle and left knee were normal.  The 
diagnosis was normal examination of the left ankle and left 
knee.  

The veteran was afforded VA examinations in February and 
March 1998.  The veteran complained that he had pain when he 
stood or walked for a long period of time.  He stated that he 
had restriction of hindfoot motion of the left foot as a 
result of surgery.  The veteran also complained of pain of 
the left knee, specifically in the middle of the patella; 
knee motion caused grinding and popping.  Physical 
examination showed that the veteran stood upright with full 
weight on both feet.  There was a well-healed surgical scar.  
The examiner described the motion of the left ankle as "fair" 
and restricted, with dorsiflexion at 5 degrees and plantar 
flexion at 30 degrees; on another examination, dorsiflexion 
was to 10 degrees and plantar flexion was to 45 degrees.  
There was a 50 percent loss of subtalar motion.  There was a 
maximum of 5 degrees of inversion of the hindfoot.  One 
examination showed mild swelling in the left ankle region.  

The veteran was noted not to use a brace for support or 
crutches or a cane.  There was no limp when he walked into 
the examining room.  There was no atrophy of either 
extremity.  The examiner reviewed newer x-rays of the left 
ankle from June 1997 that were essentially negative, with no 
further evidence of osteochondritis dissecans or degenerative 
or postsurgical arthrosis.  A current x-ray of the left knee 
was negative for abnormalities.  An x-ray of the left ankle 
revealed calcific shadows posterior to the ankle joint which 
possibly represented calcification associated to a tendon; 
the well-corticated bony fragment could represent an extra 
ossicle.  

Physical examination of the left knee demonstrated no 
effusion or swelling.  There was full range of motion, 
without instability.  Retropatellar tenderness was shown, and 
there was some tenderness of the ligamentum patellae.  

The pertinent diagnoses were chondromalacia of the left knee; 
status post surgery of the left ankle/foot; and 
osteochondritis dissecans.  It was commented by the examiner 
that the radiologist no longer described osteochondritis 
dissecans.  That condition might have healed or the described 
large bony fragment posterior to the ankle might be the 
remnant of the loose cartilaginous/bone fragment which had 
allowed the diagnosis of osteochondritis dissecans.  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West at 137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matters

When the Board remanded this case in December 1996, the Board 
requested that the veteran be provided a VA examination, 
during which the examiner was to make findings with regard to 
the veteran's complaints of pain.  In January 2000 written 
arguments, the veteran's representative accurately pointed 
out that the 1998 VA examination reports did not identically 
answer all of the questions proposed by the Board.  With 
regard to the representative's comment, the Board finds, in 
this instance, that the 1998 examinations addressed the topic 
of pain and its effects sufficiently when the disability 
picture is considered along with the examinations prior to 
service discharge and in 1994.  Additionally, the Board also 
notes that the 1998 examiner did not mention whether the 
claims file was reviewed, as had been requested in the 
earlier remand.  However, the RO's instructions in 
conjunction with scheduling the examinations included 
providing the claims file to the examiner.  Thus, the Board 
concludes that the RO sought as best as possible to comply 
with this aspect of the Board's remand.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity 
attaches to actions of public officials).  In sum, the Board 
does not find that any prejudicial error resulted in the RO's 
compliance with the Board's remand action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (The Board is obligated by law 
to ensure that the RO complies with its directives.)   
Accordingly, the Board will proceed with the veteran's appeal 
without further delay. 

Left Ankle

The veteran is currently in receipt of a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5271.  38 C.F.R. § 4.27 (1999) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  First, the 
veteran's current complaints consist of pain that leads to 
decreased activity or limitation of motion.  As the record 
reflects clinical manifestations of a measurable limitation 
of left ankle motion, the Board finds that DC 5271 is the 
most appropriate code for rating the ankle under 38 C.F.R. 
§ 4.71a.  

Moderate limited motion of the ankle is rated 10 percent 
disabling.  Marked limitation of motion of the ankle is rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1999) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

At the time of the veteran's final medical evaluation report 
prior to his discharge from service in February 1993, the 
examiner noted that due to ankle pain, the veteran had 
limited activities.  In his October 1993 substantive appeal, 
the veteran continued to complain of chronic pain.  He 
testified a few months later in March 1994 that the left 
ankle was still problematic for him.  These complaints of 
left ankle pain are repeated in the subsequent VA 
examinations in 1994 and 1998, when limitation of motion was 
also demonstrated.  

Normal range of motion of the ankle is 45 degrees of plantar 
flexion and 20 degrees of extension.  38 C.F.R. § 4.71, Plate 
II (1999).  In 1994, plantar flexion was to 30 degrees and 
dorsiflexion (extension) was to 10 degrees.  In 1998, plantar 
flexion was recorded as 30 degrees and 45 degrees on 2 
separate occasions, and dorsiflexion was documented as 5 
degrees and 10 degrees.  The examiner most recently also 
observed that there was a 50 percent loss of subtalar motion 
and a maximum of 5 degrees of inversion of the hindfoot.  

The Board notes that the "claimant's painful motion may add 
to the actual limitation of motion."  VAOPGCPREC 9-98 
(August 14, 1998).  Given the degree of documented limitation 
of motion and in view of the veteran's ongoing pain, the 
Board finds that the disability picture since the time of 
service separation resulted in marked limited motion of the 
ankle so as to justify a 20 percent rating under DC 5271.      

A 20 percent evaluation is the maximum rating provided under 
DC 5271.  A 30 percent rating may be assigned under DC 5270 
when there is ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees.  38 C.F.R. § 4.71a.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this 
case, there is no medical evidence that the veteran's left 
ankle is ankylosed so as to warrant a higher rating under DC 
5270.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the Board 
notes that record discloses the presence of a surgical scar.  

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  In the 
instant case, the reports of recent VA examinations are 
notable for evidence of an observable left ankle scar that is 
described as well-healed.  No examiner has attributed 
manifestations as those required in the DCs above to the 
scar.  Thus, the Board finds that the criteria for a separate 
10 percent evaluation under Diagnostic Codes 7803, 7804 and 
7805 are not met.  38 C.F.R. §§ 4.14, 4.118.

Left Knee

The veteran's left knee disability is rated under Diagnostic 
Code 5024 for tenosynovitis.  Disorders rated under 
Diagnostic Code 5024 must be rated on the limitation of 
motion of the affected parts under Diagnostic Code 5003 
(degenerative arthritis).  See 38 C.F.R. § 4.71a.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id., Diagnostic Code 5003.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Prior to leaving service, the veteran's left knee disorder 
was described as mild; the veteran's patellar tendon was 
shown to be mildly boggy and tender.  However, range of 
motion was full, without any instability shown.  
Nevertheless, the veteran described how the left knee 
continued to produce some functional limitations when he 
testified at a hearing in March 1994.  

Similar to the final service medical evaluation report noted 
above, the post service examination reports in 1994 and 1998 
contain evidence both for and against the veteran's claim.  
For example, at the time of the May 1994 examination, the 
examiner noted the veteran's reports of left knee pain with 
swelling, weakness and limitation of motion.  However, there 
were no abnormal findings on clinical and x-ray examination.  

In 1998, the veteran continued to report left knee pain, with 
grinding and popping with certain activities.  Evidence for 
the veteran's claim included retropatellar tenderness and 
tenderness of the ligamentum patellae.  Nevertheless, the 
examiner noted full range of motion, without effusion or 
swelling.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the Board is finding every reasonable doubt in 
favor of the veteran.  As noted above, it is the intention of 
the rating schedule to recognize actually painful, unstable, 
or mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.40, 4.59.  The 
veteran's service records indicate his painful knee joint and 
the post service medical records continue to show his 
complaints.  The manifestation of tenderness is objectively 
noted by medical examiners.  While other clinical and x-ray 
examination findings are negative, the Board concludes that 
the minimal compensable evaluation, 10 percent, based on 
limitation of motion of the knee is warranted.  38 C.F.R. 
§ 4.71a, DC 5260, 5261; VAOPGCPREC 9-98 (August 14, 1998).

The Board does not find that a rating higher than 10 percent 
for the service-connected left patellar tendinitis is 
warranted.  As discussed above, the record does not 
demonstrate that the veteran has flexion limited to 30 
degrees or extension limited to 15 degrees, which is required 
for a higher rating.  Id.  Further, the Board does not find 
that the effects of pain are of such severity that such 
limitation of motion ensues.  Certain hallmarks of the 
effects of painful joints, such as atrophy, are lacking in 
this case.  38 C.F.R. § 4.40.  Consequently, a rating in 
excess of 10 percent is not warranted.  

The Board notes that this appeal for higher ratings stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence as well as testimony 
at hearings with regard to the pertinent criteria.  
Additionally, for the reasons previously discussed, a rating 
higher than those as granted is not warranted at any time 
after service separation, and the Board finds that the 
percentage ratings as allowed herein properly commence as of 
the grant of service connection, April 16, 1993.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



	(CONTINUED ON NEXT PAGE)

 


ORDER

An evaluation of 20 percent for left ankle instability, 
postoperative, with osteochondritis dissecans of the left 
talus is granted, subject to the regulations governing the 
payment of monetary benefits.   

An evaluation of 10 percent evaluation for service-connected 
left patellar tendinitis is granted, subject to the 
regulations governing the payment of monetary benefits.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


